Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 02/23/2022 is acknowledged and has been entered.
	Claims 1, 9-10, 14 and 39 have been amended. Claims 3-5, 11-13, 16-19, and 31-34 have been canceled. New claims 92-105 have been added.

3.	Claims 1, 9-10, 14, 39, 48 and 92-105 are currently under prosecution.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 11/23/2021.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 39 and 102 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 39 and 102 recite “wherein the HDAC inhibitor is selected from entinostat, panobinostat, and romidepsin”. Given that claims 1 and 14 are drawn to wherein the HDAC inhibitor is selected from entinostat, panobinostat, romidepsin; thus, claims 39 and 102 fail to further limit of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 9-10, 14, 39, 48, 92-94, 96, 98-102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 8,765,732, issued July 1, 2014) (of record) in view of Muscat et al. (Clin Cancer Res, July 15, 2016, 22(14): 3560–70).
	Claims 1, 9-10, 14, 39, 48, 92-94, 96, 98-102 and 104 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor panobinostat.

The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
	Formulas (Ig) and (IIa) of Kuntz et al. are the same as the instant claimed Formulas (V) and (Via); see col. 6-7 of Kuntz et al.
	Kuntz et al. do not teach treating a malignant rhabdoid tumor (MRT) using histone deacetylase (HDAC) inhibitor panobinostat.
	However, this deficiency is remedied by Muscat et al.
	Muscat et al. teach a method of treating a malignant rhabdoid tumor (MRT) in a subject comprises administering sustained low-dose HDAC inhibitor panobinostat to the subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat a malignant rhabdoid tumor (MRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat. One would have been motivated to do so because Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44 (tazemetostat); Muscat et al. teach a method of treating a malignant rhabdoid tumor (MRT) in a subject comprises administering sustained low-dose HDAC inhibitor panobinostat to the subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat a malignant rhabdoid tumor (MRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat are taught by the prior arts for treating cancer.

11.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 8,765,732, issued July 1, 2014) (of record) in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1).
	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
	Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44; see entire document, e.g. Table 1, claims 1-19.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
	Formulas (Ig) and (IIa) of Kuntz et al. are the same as the instant claimed Formulas (V) and (Via); see col. 6-7 of Kuntz et al.
	Kuntz et al. do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


13.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9,889,138 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-35 of U.S. Patent No. US 9,889,138 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises contacting the cancer cells with a chemotherapeutic compound.
Claims of U.S. Patent No. US 9,889,138 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 9,889,138 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

14.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-20 of U.S. Patent No. US 10,369,155 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.

Claims 12-20 of U.S. Patent No. US 10,369,155 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises administering a chemotherapeutic compound.
Claims of U.S. Patent No. US 10,369,155 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,369,155 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § .

15.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,946,024 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-11 of U.S. Patent No. US 10,946,024 are drawn to a method of treating cancer in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises administering a chemotherapeutic compound.
Claims of U.S. Patent No. US 10,946,024 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have . Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

16.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,456,407 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-19 of U.S. Patent No. US 10,456,407 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically 
Claims of U.S. Patent No. US 10,456,407 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,456,407 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

17.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10,463,671 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-25 of U.S. Patent No. US 10,463,671 are drawn to a method for treating cancer in a patient in need thereof comprising administering: (i) a therapeutically effective amount of an EZH2 inhibitor and a therapeutically effective amount of a standard of care agent; (ii) a therapeutically effective amount of a combination comprising an EZH2 inhibitor and a standard of care agent;  or (iii) a therapeutically effective amount of a composition comprising an EZH2 inhibitor and a standard of care agent; wherein the EZH2 inhibitor is Compound 44.
Claims of U.S. Patent No. US 10,463,671 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,463,671 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject . Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

18.	Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,026,949 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 39, 48, 92-95, 97, 98-103 and 105 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), a rhabdoid tumor of the kidney (RTK), an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-20 of U.S. Patent No. US 11,026,949 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically effective amount of an EZH2 inhibitor and one or more tyrosine kinase inhibitors, wherein the EZH2 inhibitor is compound 44.


However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 11,026,949 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

Conclusion
19.	No claim is allowed.



21.	Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/YAN XIAO/
Primary Examiner, Art Unit 1642